NO. 07-06-0353-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 8, 2007



______________________________





ROBERT REYES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE COUNTY COURT AT LAW NO. ONE OF LUBBOCK COUNTY;



NO. 2005-495,451; HONORABLE LARRY B. “RUSTY” LADD, JUDGE



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION
 

Following a plea of not guilty, Appellant Robert Reyes was convicted by a jury of driving while intoxicated.  Punishment was assessed at 120 days confinement in the Lubbock County Jail.  After the clerk’s record was filed, this Court discovered that it did not contain a certification of defendant’s right of appeal as required by Rule 25.2 of the Texas  Rules of Appellate Procedure.  Pursuant to Rule 37.1, Appellant was notified by letter dated November 17, 2006, of the omission and directed to file a certification with the trial court clerk within 30 days.  By that same letter, the Court also directed the trial court clerk to provide a supplemental clerk’s record containing the certification or notify the Clerk of this Court if a certification was not timely filed.  On December 28, 2006, the trial court clerk advised that no certification was received. 

Rule 25.2(d) provides that the appeal “must be dismissed” if a certification that shows the defendant has the right of appeal has not been made part of the record under these rules.  Consequently, having complied with the applicable rules of appellate procedure, we must dismiss the appeal.  

Appellant filed a motion for extension of time in which to file his brief on January 4, 2007.  Our disposition of this appeal renders that motion moot.

Patrick A. Pirtle

      Justice





Do not publish.